                Case 19-10289-LSS            Doc 1885       Filed 06/17/20       Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

IMERYS TALC AMERICA, INC., et al.,1                        Case No. 19-10289 (LSS)

                          Debtors.                         (Jointly Administered)


         NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that, pursuant to section 1109(b) of 11 U.S.C. §§ 101-1532

(as amended and applicable to the Bankruptcy Cases, the “Bankruptcy Code”) and Rule 9010(b)

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the law firm of

Womble Bond Dickinson (US) LLP hereby enter its appearance as counsel for SunTrust

Equipment Finance & Leasing Corp. (“SunTrust”), in the above-captioned bankruptcy cases (the

“Bankruptcy Cases”).

         PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rules 2002(i),

3017, and 9007, the undersigned request that copies of all notices, pleadings, and all other papers

required to be served in the Bankruptcy Cases be served upon the following persons, and that

such persons be added to the mailing matrix in the Bankruptcy Cases:

                                        Matthew P. Ward, Esq.
                                       Nicholas T. Verna, Esq.
                                 WOMBLE BOND DICKINSON (US) LLP
                                 1313 North Market Street, Suite 1200
                                    Wilmington, Delaware 19801
                                     Telephone: (302) 252-4320
                                      Facsimile: (302) 252-4330
                                     matthew.ward@wbd-us.com
                                       nick.verna@wbd-us.com



1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada
         Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
             Case 19-10289-LSS          Doc 1885     Filed 06/17/20     Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Code sections 342

and 1109(b), the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules set forth above, but also includes, without limitation, any orders and notices of

any notice, application, complaint, demand, motion, petition, pleading, disclosure statement or

plan of reorganization, or request, whether formal or informal, written or oral, and whether

transmitted or conveyed by mail, overnight, or hand delivery, telephone, telegraph, telex, or

otherwise filed or made with regard to the Bankruptcy Cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance, nor any

subsequent appearance, pleading, claim, or suit, is intended to waive: (a) the right of SunTrust to

have final orders in (i) non-core matters, and (ii) matters designated for final adjudication in the

Bankruptcy Court as a statutory matter pursuant to 28 U.S.C. § 157(b), but prohibited from

proceeding as such pursuant to Article III of the Constitution, entered only after de novo review

by a federal district court judge (and nothing contained herein shall be construed or otherwise

deemed to be a waiver of such right by SunTrust or consent by SunTrust to final adjudication in

the Bankruptcy Court of such matters); (b) the right of SunTrust to have the reference withdrawn

by the federal district court in any matter subject to mandatory or discretional withdrawal; (c) the

right of SunTrust to trial by jury in any proceeding so triable herein or in any case, controversy,

or proceeding related hereto; (d) any objection to the jurisdiction of this Bankruptcy Court for

any purpose other than with respect to this Notice; (e) an election of remedy; or (f) any other

rights, claims, actions, defenses, setoffs, or recoupments to which SunTrust is or may be entitled

under any agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs,

and recoupments are expressly reserved.




                                                 2
              Case 19-10289-LSS   Doc 1885   Filed 06/17/20   Page 3 of 3




Dated: June 17, 2020                  WOMBLE BOND DICKINSON (US) LLP
       Wilmington, Delaware
                                      /s/ Nicholas T. Verna
                                      Matthew P. Ward (Del. Bar No. 4471)
                                      Nicholas T. Verna (Del. Bar No. 6082)
                                      1313 North Market Street, Suite 1200
                                      Wilmington, Delaware 19801
                                      Telephone:      (302) 252-4320
                                      Facsimile:      (302) 252-4330
                                      Email:          matthew.ward@wbd-us.com
                                                      nick.verna@wbd-us.com

                                      Counsel to SunTrust Equipment Finance
                                      & Leasing Corp.




                                        3
WBD (US) 49421372v1
